El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 26 de agosto de 1989 la Sra. Eileen Castro Torres y el Sr. Francisco Rivera Avila contrajeron nupcias y convivie-ron hasta finales de 1989, fecha en que Rivera Ávila se trasladó a Estados Unidos. Inmediatamente, Castro Torres reinició una relación sentimental con el Sr. José A. Negrón Soto, y el 15 de marzo de 1990, aún vigente su matrimonio con Rivera Avila, dio a luz un niño. El 20 de marzo del mismo año, Negrón Soto inscribió al niño como hijo suyo en el Registro Demográfico, con el nombre de J.Á. Negrón Castro. Dos meses después del nacimiento del menor, el matrimonio entre Castro Torres y Rivera Ávila quedó disuelto mediante sentencia de divorcio instada por Castro Torres, dictada en rebeldía, y notificada a Rivera Ávila vía emplazamiento mediante edictos.
Así las cosas, el 20 de julio de 1990 Castro Torres pre-sentó ante el Tribunal de Primera Instancia, Sala de Ba-yamón, una demanda en reclamación de alimentos contra Negrón Soto. En la demanda alegó que éste había incum-plido su obligación de prestarle alimentos al menor J.Á. y solicitó una pensión alimentaria de cuatrocientos dólares mensuales. El 28 de septiembre de 1990 Negrón Soto con-testó la demanda y, si bien aceptó que había reconocido al niño, negó que estuviera incumpliendo con su obligación. Además, reconvino impugnando su anterior reconoci-miento respecto a la paternidad del menor J.Á. Alegó que no era el padre biológico del menor y que el reconocimiento que había hecho era nulo porque a la fecha del nacimiento del niño, Castro Torres estaba casada con Rivera Ávila. Por tal razón sostuvo que, según la ley, este último era el padre del niño. Iniciado el pleito, el Tribunal de Primera Instan-cia ordenó que las partes fueran sometidas a pruebas de *576histocompatibilidad. El resultado de éstas excluyó a Ne-grón Soto como padre biológico del menor.
No obstante lo anterior, el 11 de septiembre de 1992 el foro primario resolvió que no procedía la acción de impug-nación de reconocimiento ya que ésta había caducado. Ne-grón Soto solicitó la revisión de tal resolución ante el Tribunal de Circuito de Apelaciones, el cual denegó la expedición del auto. Posteriormente, Negrón Soto acudió ante este Tribunal mediante una petición de certiorari la cual también fue declarada “No Ha Lugar” mediante una Resolución emitida el 27 de agosto de 1993. De este modo, la resolución dictada por el Tribunal de Primera Instancia advino final y firme.
Así las cosas, el 25 de marzo de 1998 Castro Torres, en representación de su hijo, solicitó un aumento en la pen-sión alimentaria fijada con anterioridad a Negrón Soto. El 22 de octubre de 1999 Rivera Avila presentó una solicitud de intervención en la anterior causa, en la cual alegaba que tenía interés en ésta por ser el padre biológico del menor. Solicitó que se corrigiera el certificado de naci-miento del menor y se sustituyera el nombre del padre, que allí aparece, por el suyo.(1)
*577Tras varios incidentes procesales, tanto la Procuradora Especial de Relaciones de la Familia como Castro Torres presentaron, por separado, memorandos de derecho en oposición a la intervención presentada por Rivera Ávila. En esencia, ambas sostuvieron que éste carecía de legiti-mación activa para instar una acción de impugnación de reconocimiento y, en la alternativa, alegaron que tal acción había caducado. Por su parte, tanto Rivera Ávila(2) como Negrón Soto expresaron su postura mediante sendos me-morandos de derecho.
Así las cosas, el 12 de julio de 2001 el foro de instancia emitió una resolución donde declaró “no ha lugar” la soli-citud de intervención presentada por Rivera Ávila. Al así resolver, sostuvo que la situación planteada por el inter-ventor no estaba tipificada por ningún artículo del Código Civil de Puerto Rico (Código Civil). Dicho foro manifestó que la ley y la intención legislativa era clara al delimitar las personas que pueden instar una acción para impugnar la legitimidad. En virtud de esto, determinó que Rivera Ávila no tenía capacidad jurídica para impugnar la pater-nidad reconocida por Negrón Soto respecto al menor y que, aun en el supuesto de que aplicara el Art. 117 del Código Civil, 3 L.P.R.A. see. 465, la acción había caducado.
*578Inconforme con tal dictamen, el 15 de agosto de 2001 Rivera Avila acudió —vía certiorari— ante el Tribunal de Circuito de Apelaciones. Mediante resolución emitida el 27 de septiembre de 2001, archivada en autos el 1 de octubre de 2001, el foro apelativo intermedio le concedió a las par-tes un término de veinte días para mostrar causa por la cual no se debía expedir el auto solicitado y revocar el dic-tamen del tribunal de instancia, de manera que se le pu-diera reconocer a Rivera Ávila legitimación activa para presentar la acción de impugnación de reconocimiento den-tro del término hábil de 180 días.
En cumplimiento con la mencionada orden, el 18 de oc-tubre de 2001 la Procuradora de la Familia presentó un Escrito en Cumplimiento de Orden en el cual reconoció, que si bien el interventor tenía legitimación activa para presentar una acción de impugnación de reconocimiento, ésta había caducado ya que el término aplicable de tres meses, contados a partir de la fecha en que el padre regis-tral reconoció al menor, ya había transcurrido. A su vez, el 19 de octubre de 2001, Castro Torres presentó su oposición a la petición de certiorari. Por su parte, Negrón Soto tam-bién presentó ante el foro apelativo un escrito en apoyo de la contención del interventor. En éste enfatizó que no ha existido lazo afectivo alguno entre Rivera Ávila y el menor, y que impedir la causa de acción del interventor tiene el efecto de privar al niño de la presencia física de un padre, a la vez que se le oculta su verdadera filiación.
Así las cosas, mediante sentencia emitida el 25 de octu-bre de 2001, el foro intermedio apelativo revocó la resolu-ción recurrida. Dictaminó que el interventor Rivera Ávila tenía legitimación activa para presentar una impugnación de reconocimiento, puesto que el presunto padre biológico pertenece a uno de los grupos que nuestro ordenamiento jurídico ha reconocido como poseedor de la facultad para ejercitar dicha acción. Determinó, además, que tal acción no había caducado a la fecha en que solicitó su intervención. Al así resolver, se apoyó en que el término *579aplicable era el de seis meses, contados a partir de que el actor, que se encontraba fuera de Puerto Rico, adviniera en conocimiento del nacimiento del menor y la filiación con-tradictoria en el Registro Demográfico. Insatisfecha con tal dictamen, Castro Torres solicitó la reconsideración de dicha sentencia, la cual fue declarada “no ha lugar”.
Inconforme con la actuación del tribunal apelativo in-termedio, la peticionaria acudió oportunamente —vía cer-tiorari— ante este Tribunal. Alega que procede revocar la sentencia emitida por el tribunal apelativo debido a que dicho foro incidió al
... determinar que no había caducado la causa de acción del interventor para impugnar el reconocimiento realizado por el padre registral, aun cuando ha [sic] transcurrido más de diez años desde la fecha de tal reconocimiento. Petición de certio-rari, pág. 6.
Expedimos el recurso. Tras haber comparecido todas las partes, y estando en posición de resolver el recurso presen-tado, procedemos a hacerlo. Confirmamos. Veamos por qué.
En esencia, la controversia que hoy nos ocupa consiste en determinar si el interventor Rivera Ávila, ex esposo de la madre del menor y presunto padre biológico de éste, po-see legitimación activa para impugnar el reconocimiento voluntario efectuado en el Registro Demográfico por un tercero. En caso de resolver que existe legitimación activa para ejercitar dicha acción, nos corresponde determinar el término aplicable para llevarla a cabo. Estas interrogantes nos llevan a examinar varios aspectos pertinentes al tema de la filiación.
A. Filiación
 La filiación es el estado civil de la persona, deter-minado por la situación que, dentro de una familia, le *580asigna el haber sido engendrada en ella o el estar en ella en virtud de la adopción o de otro hecho legahnente sufi-ciente al efecto. M. Peña Bernaldo de Quirós, Derecho de familia, Madrid, Sección de Publicaciones, Facultad de De-recho, Universidad Complutense, 1989, págs. 402-403. Consiste inicialmente en una realidad biológica que es pos-teriormente recogida y regulada por el ordenamiento jurí-dico, el cual distribuye derechos y obligaciones entre padres e hijos. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 5ta ed., Madrid, Ed. Tecnos, 1989, Vol. IV, pág. 247. Ésta brinda seguridad y publicidad al estado civil de la persona y caracteriza su capacidad de obrar y el ámbito propio de su poder. E. Serna Meroño, La reforma de la filiación, Madrid, Ed. Montecorvo, 1985, pág. 25.
 La relación filiatoria se ha catalogado como una relación fundamentalmente jurídica que requiere de una serie de criterios para establecerse. De estos criterios, los biológicos son los básicos, aunque éstos no siempre entran en acción. Diez-Picazo y Gullón, op. cit., pág. 249. Por esta razón se ha reconocido la filiación como una circunstancia que no necesariamente se deriva de un hecho biológico. Id. Cónsono con lo anterior, sostiene la Dra. Ruth Ortega-Vélez que
... puede darse una filiación biológica, pero no jurídica en aquellos casos en que no conste o no aparezca quiénes son los padres. Es decir, el vínculo biológico no basta por sí mismo para hacer nacer el vínculo jurídico. Puede darse, también, una filiación jurídica que no sea biológica .... R. Ortega-Vélez, Compendio de Derecho de Familia, San Juan, Publicaciones JTS, 2000, T. I, Cap. VII, pág. 384.
Si bien el vínculo biológico no es el único factor al mo-mento de determinar la filiación de una persona, se ad-vierte un nuevo giro en la doctrina legal cuyo objetivo es tratar, en lo posible, de que la realidad biológica coincida *581con la realidad jurídica.(3) Esto es, que las personas po-sean una filiación jurídica con aquellos que biológicamente sean sus padres.
No cabe duda de que la determinación de la filiación se caracteriza por lo oscuro de sus problemas y por ser de suprema importancia, ya que de ella dependen aspectos esenciales que afectan al ser humano.(4) Su trascendencia no sólo se extiende al ámbito moral y patrimonial que afecta a la persona y a su familia, sino que, además, entraña un interés público y superior que interesa también al Estado. J. Castán Tobeñas, Derecho civil español común y foral, 9na ed., Madrid, Ed. Reus, 1985, T. 5, Vol. II, pág. 18. En definitiva, “la filiación es la nota de mayor jerarquía dentro del parentesco y portadora de las más importantes consecuencias jurídicas ...”. Ortega-Vélez, op. cit., pág. 388.
*582B. Filiación matrimonial y filiación no matrimonial
Si bien las reformas en nuestro ordenamiento jurídico han sido escasas en lo concerniente al derecho de filiación, resulta notable el cambio efectuado por la Ley Núm. 17 de 20 de agosto de 1952 (31 L.P.R.A. see. 441). Dicha pieza legislativa, cónsona con el mandato constitucional que proclama la igualdad de todos ante la ley y prohíbe el discrimen por razón de nacimiento, le otorgó igualdad a todos los hijos.(5) Por lo tanto, hoy resulta inadecuado perpetuar la manera discriminatoria y peyorativa en la cual se solían clasificar a los hijos como legítimos o ilegítimos de acuerdo con las circunstancias de su nacimiento.(6) Actualmente nos referimos a los hijos como matrimoniales o no matrimoniales, distinción que sirve únicamente para determinar la filiación y no sus efectos. Castán Tobeñas, op. cit., pág. 90. Esto es así en vista de que nuestro ordenamiento le atribuye, tanto a los hijos matrimoniales como a los no matrimoniales, iguales derechos, facultades, obligaciones, deberes, incompatibilidades y prohibiciones dentro de la organización familiar y social. Almodóvar v. Méndez Román, 125 D.P.R. 218, 234 (1990).
Como bien afirman Diez-Picazo y Gullón, op. cit, pág. 252: “[e]n un sentido estricto, el hecho biológico de la generación sería la fuente de la relación jurídica de filiación, en otras palabras, es el que la determinaría”. Sin embargo, el Código Civil establece distintos criterios respecto a la exigencia de demostrar el hecho biológico, según la filiación sea matrimonial o no matrimonial, puesto que en el primer caso se formulan una serie de presunciones que atribuyen la paternidad del hijo al marido de la madre cuando el nacimiento tiene lugar mientras está vigente el *583matrimonio, cosa que no tiene cabida en la filiación no matrimonial. R. Ruiz Serramalera, Derecho Civil: derecho de la persona, Madrid, Madrid Fotoprint, 1985, pág. 202.
En nuestro ordenamiento jurídico coexisten dos situa-ciones que establecen la filiación de un hijo con su padre. En primer lugar, la del hijo cobijado por una presunción de legitimidad, por éste haber nacido mientras estaba vigente el matrimonio de sus padres; en segundo lugar, la del hijo no matrimonial. Sánchez v. Sánchez, 154 D.P.R. 645 (2001); Almodóvar v. Méndez Román, ante, pág. 235.
En cuanto a la filiación matrimonial, en los Arts. 113 y 114 del Código Civil,(7) se consignan dos presunciones: (1) “Son hijos legítimos los nacidos después de los ciento ochenta días siguientes a la celebración del matrimonio y antes de los trescientos días siguientes a su disolución”; (2) “Igualmente es legítimo el hijo nacido dentro de los ciento ochenta días siguientes a la celebración del matrimonio, si el marido no impugnare su legitimidad”. La filiación matrimonial comprende, además, a los hijos nacidos antes del matrimonio de sus padres. Los Arts. 119 a 122 del Código Civil(8) permiten que el subsiguiente matrimonio de los progenitores convierta la filiación que inicialmente fue extramatrimonial en una filiación matrimonial para todos los efectos y respecto a todas las personas.
En términos generales, la doctrina ha reconocido que los presupuestos legales de la filiación matrimonial son: (1) matrimonio de los padres; (2) concepción o nacimiento durante el matrimonio; (3) maternidad o filiación del hijo respecto a la esposa; (4) identidad del hijo con el nacido de la esposa, y (5) paternidad o filiación del hijo respecto al marido. Calo Morales v. Cartagena Calo, 129 *584D.P.R. 102, 122 (1991).(9) Estos presupuestos se comprue-ban con la inscripción registral del nacimiento y del matri-monio de los padres en el Registro Demográfico de Puerto Rico. Tal inscripción constituye un título de legitimación del estado civil de hijo matrimonial, sin perjuicio de que pueda ser impugnado judicialmente. Ortega-Vélez, op. cit, pág. 391.
De otro lado, tenemos la filiación no matrimonial. A diferencia de la anterior, este tipo de filiación
... ni se concibe ni nace dentro de un matrimonio, no es posible jugar con la presunción de paternidad, y por tanto la misma sólo puede acreditarse voluntariamente, cuando él o los padres reconocen al hijo, o, forzosamente, cuando se impone co-activamente ese reconocimiento mediante el ejercicio de la ac-ción judicial correspondiente. L. Martínez-Calcerrada, El Nuevo Derecho de Familia, 3ra ed., Madrid, [s. Ed.], 1983, T. I, págs. 71-72.
Es decir, se refiere al hijo de mujer no casada que nace sin filiación respecto a padre alguno debido a la inexisten-cia de una persona que pueda ser señalada presuntiva-mente como padre por la ley. Ortega-Vélez, op. cit, pág. 405. Los nacidos bajo esas circunstancias adquieren el es-tado o condición de hijo cuando el padre en forma afirma-tiva lo reconoce como tal. Id.
En esa medida, el reconocimiento voluntario constituye el medio principal y más importante para la determinación de la filiación no matrimonial. Sánchez v. Sánchez, ante. Véase, además, J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. 4, pág. 199. Dicho concepto ha sido definido como un acto jurídico que consiste en la pura y simple afirmación de paternidad o maternidad biológica. El que lo realiza se de-
*585clara padre o madre del hijo que se trate y le confiere a éste un estado civil y un status filii que lo liga al reconocedor. M. Albaladejo, Curso de derecho civil, Barcelona, Ed. Bosch, 1982, T. IV, págs. 227.(10) Este acto se distingue, además, por ser voluntario, individual, personalísimo e irrevocable sin perjuicio de que pueda ser impugnado. Ortega-Vélez, op. cit., pág. 408; Diez-Picazo y Gullón, op.cit., pág. 260.
Si bien existen dos maneras en que se adquiere el .estado o condición de hijo —desde el momento mismo del nacimiento o desde el momento del reconocimiento— no hay duda de que una vez adquirida tal condición se trata de “un mismo y único grupo: hijos”. Almodóvar v. Méndez Román, ante, pág. 251. En el caso antes citado acogimos las expresiones emitidas por el Tribunal Supremo de España, en su Sentencia de 25 de junio de 1909, pág. 498, a los efectos de que “el reconocimiento que de su hijo hace un padre natural produce análogos efectos a la presunción de legitimidad de los hijos habidos de matrimonio legalmente celebrado ...”. En virtud de esto, queda claro que hemos reconocido la existencia de dos presunciones de paternidad con iguales efectos, la que establece el Art. 113 del Código Civil, 31 L.P.R.A. sec. 461, que consiste en suponerlos hijos del marido, y la presunción derivada del reconocimiento que los supone hijos del reconocedor. íd.(11) De este modo, apoyamos la tendencia de ir equiparando, cada vez más, estas dos formas en que se adquiere el estado filiatorio y las acciones que de ellas se derivan.(12)
*586C. Acciones filiatorias
Actualmente nuestro ordenamiento jurídico ad-mite tres tipos de acciones de filiación. Éstas son: (1) acciones de reclamación, que buscan la afirmación de determinada filiación; (2) acciones de impugnación, que pretenden la negación de determinada filiación, y (3) acciones mixtas, que buscan la declaración de determinada filiación mientras que, al mismo tiempo, conllevan la negación de otra contradictoria. Sánchez v. Sánchez, ante.(13) Por motivo de la controversia que hoy nos ocupa, limitaremos nuestro enfoque a la segunda categoría previamente mencionada.
Hemos reconocido la acción de impugnación de paternidad o legitimidad. Ésta se refiere a la filiación matrimonial, única filiación presumida y determinada por los Arts. 113, 114 y 119 a 124 del Código Civil, 3 L.P.R.A. secs. 461, 462 y 481-486. Esa presunción de paternidad a favor del marido es controvertible si se puede presentar evidencia para refutar o rebatir el hecho presumido. Calo Morales v. Cartagena Calo, ante, pág. 117. Precisamente, a través de esta acción se intenta demostrar que no existe en realidad la presunta paternidad del marido. J. Lacruz Berdejo y otros, Elementos de derecho civil: derecho de familia, 4ta ed., Barcelona, Ed. Bosch, 1997, T. 4, pág. 472. A esos fines, la evidencia admisible no se limita a la demostración de la imposibilidad física del marido para tener acceso a su esposa en el periodo crucial, conforme lo establecido en el Art. 113 del Código Civil, ante. Hemos abierto paso a cualquier otra prueba idónea y concluyente sobre la imposibilidad de la paternidad del marido, como lo es la evidencia científica. Rivera Pérez v. León, 138 D.P.R. 839 (1995); Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376 (1982); Ortiz v. Peña, 108 D.P.R. 458 (1979).
*587Con relación a las personas con capacidad para impugnar la presunción de paternidad del marido resulta pertinente lo preceptuado en el Art. 116 del Código Civil, 31 L.P.R.A. see. 464. Este establece que sólo el marido y sus herederos legítimos poseen legitimación activa para ejercitar dicha acción. Sin embargo, nuestra jurisprudencia ha ido variando, y con el fin de que “brille la verdad y se reconozca a todos los efectos legales la relación biológica entre padres e hijos”,(14) ha reconocido el interés legítimo que ostentan otras personas para llevar a cabo dicha acción. Como consecuencia, poseen legitimación activa para ejercitarla el marido y sus herederos en circunstancias especiales; el hijo, como consecuencia incidental a la búsqueda de su verdadera filiación; el padre biológico, y la madre, en representación del hijo, cuando éste sea menor de edad. Art. 116 del Código Civil, ante; Sánchez v. Sánchez, ante; Almodóvar v. Méndez Román, ante; Ramos v. Marrero, 116 D.P.R. 357 (1985); Robles López v. Guevárez Santos, 109 D.P.R. 563 (1980); Agosto v. Javierre, 77 D.P.R. 471 (1954). Claro está, el fin de brindar estabilidad a las relaciones familiares impide que le confiramos a cualquier persona legitimación activa para ejercitar dicha acción. Por tal razón, el grupo de personas capacitadas para llevarla a cabo se circunscribe al antes mencionado.
Por otro lado, nuestro ordenamiento jurídico también admite la procedencia de una acción para impugnar el reconocimiento. Como mencionamos anteriormente, el reconocimiento voluntario tiene espacio cuando se trata de un hijo no cobijado por la presunción de paternidad a favor del marido de su madre, por haber nacido de mujer no casada. En tales casos, el reconocimiento voluntario es el mecanismo por excelencia para determinar la filiación de dicha criatura. Sánchez v. Sánchez, ante. Si bien el reconocimiento es un acto “irrevocable”, nada impide que *588éste sea impugnado por las personas facultadas para hacerlo. Serna Meroño, op. cit, págs. 275-276. La acción para impugnarlo tiene como objeto dejar sin efecto una fi-liación extramatrimonial legalmente establecida. Lacruz Berdejo y otros, op. cit, pág. 512.
Históricamente la doctrina española ha distinguido tres tipos de acciones tendentes a conseguir la ineficacia del reconocimiento. M. Peña Bernaldo de Quirós, De la Pater-nidad y Filiación, en M. Amorós Guardiola, Comentarios a la reforma del derecho de familia, Madrid, Ed. Tecnos, 1984, Vol. I, pág. 936.(15) Esto se debe a que la validez de un reconocimiento depende de que: (1) el reconocido sea hijo natural del reconocedor, (2) el reconocedor quiera recta y libremente declarar que es su hijo natural y (3) el recono-cedor lo declare debidamente siguiendo los requisitos de forma establecidos para ello. M. Albaladejo, El reconoci-miento de la filiación natural, Barcelona, Ed. Bosch, 1954, pág. 185.
La primera de estas acciones es la de nulidad absoluta del reconocimiento. G.A. Bossert, Régimen legal de filia-ción y patria potestad: Ley 23.264, 2da reimp., Buenos Ai-res, Ed. Astrea, 1987, pág. 245; Albaladejo, op. cit; Peña Bernaldo de Quirós, op. cit, pág. 936. Bajo ésta se consi-dera inexistente el acto del reconocimiento al faltar algún requisito que impida la eficacia del acto jurídico. Por ejem-plo, será ineficaz el reconocimiento si está en oposición con un título de legitimación anterior que acredite una filiación contradictoria.(16) Peña Bernaldo de Quirós, op. cit; Bos-sert, op. cit, pág. 247.
*589Por otra parte, se encuentran las acciones de impugna-ción por vicios en el reconocimiento. Éstas se refieren a reconocimientos que, en principio, son eficaces y, a la vez, impugnables por adolecer de algún vicio o defecto en la voluntad del reconocedor. Peña Bernaldo de Quirós, op. cit., pág. 937; Albaladejo, op. cit, pág. 261; Castán Tobe-ñas, op. cit, pág. 177. El que impugna bajo este funda-mento tiene que demostrar, a satisfacción del tribunal, que el reconocimiento se llevó a cabo con la mediación de error, violencia o intimidación. Sánchez v. Sánchez, ante; Almodóvar v. Méndez Román, ante, pág. 243.(17) Al ejercitar esta clase de acción resulta irrelevante la cuestión de si el reco-nocido es o no hijo del reconocedor. Esto es, no se cuestiona la verdad de la filiación ni se ataca el nexo biológico, sino sólo la validez del reconocimiento como título de determi-nación legal.(18)
La tercera acción —reconocida por la doctrina española y la cual no ha sido adoptada en nuestro ordenamiento jurídico— consiste en la impugnación del reconocimiento por no coincidir éste con la realidad. Peña Bernaldo de Quirós, op. cit., pág. 937. En ésta se ataca el contenido del reconocimiento, es decir, se controvierte el aparente nexo biológico que existe entre el reconocedor y el reconocido. Bossert, op. cit., pág. 245. Con relación a este tipo de ac-ción, se ha manifestado que si bien el reconocimiento es signo suficiente de la filiación que proclama, “cuando en juicio de impugnación se le oponga ... que la verdad es otra, la verdad prevalecerá frente al título”. Peña Bernaldo de Quirós, op. cit.(19)
*590La acción de impugnación de reconocimiento afecta el honor y la intimidad de las personas. Por lo tanto, no se trata de una acción pública y sólo puede ejercitarse por aquellos que estén legalmente legitimados para hacerlo. Ortega-Vélez, op. cit., pág. 409. En ese sentido se sostiene que pueden ejercitar dicha acción aquellos a quienes la falsa filiación les perjudique.(20) Art. 126 del Código Civil, 31 L.P.R.A. sec. 505; Sánchez v. Sánchez, ante; Almodóvar v. Méndez Román, ante, pág. 264 esc. 33; Ortega-Vélez, op. cit, pág. 409. Tomando en cuenta lo anterior, nuestro ordenamiento jurídico le ha reconocido capacidad para ejercitar la acción de impugnación de reconocimiento al reconocedor, al propio reconocido —de manera indirecta, en las circunstancias en que reclama una filiación incompatible— y a los herederos, conforme lo establecido en el Art. 116 del Código Civil, ante, sobre las personas que pueden impugnar la paternidad legítima. Sánchez v. Sánchez, ante; Almodóvar v. Méndez Román, ante. Es preciso notar que en Sánchez v. Sánchez, ante, donde la acción que impugna el reconocimiento fue instada por el hijo reconocido, intimamos que el padre biológico era otra de las personas que podía llevar a cabo la referida acción.
De lo anterior, se colige que el curso decisorio de este Tribunal se ha inclinado a reconocerle legitimación activa para instar la acción de impugnación de reconocimiento a las mismas personas que poseen legitimación activa para ejercitar la acción de impugnación de paternidad legítima. Esto abona a la tendencia de equiparar el tratamiento que el ordenamiento jurídico le otorga a ambas acciones de impugnación.
*591HH t-H
En el presente caso es preciso determinar si Rivera Avila ostenta legitimación activa para impugnar el recono-cimiento efectuado por Negrón Soto. Resolvemos que, en efecto, tiene capacidad para hacerlo. Veamos.
En primer lugar, no existe controversia de hechos en cuanto a que el menor J.Á. nació vigente el matrimonio entre la demandante Castro Torres y el aquí recurrido Rivera Ávila, ya que éstos contrajeron nupcias el 26 de agosto de 1989, el niño nació el 15 de marzo de 1990 y la sentencia de divorcio que disolvió el matrimonio de éstos fue dictada en mayo de 1990. Por tal razón, tenemos que la criatura estaba cobijada por la presunción establecida en el Art. 113 del Código Civil, ante, que supone que son hijos del marido aquellos nacidos luego de los ciento ochenta días de celebrado el matrimonio. No obstante lo anterior, dicha presunción perdió todo efecto jurídico, o nunca ad-quirió tal efectividad, en vista de que el menor no fue ins-crito como hijo de Rivera Ávila, y Negrón Soto lo reconoció como hijo suyo al inscribirlo como tal en el Registro Demo-gráfico de Puerto Rico.
Además, por resolución de este Tribunal indirectamente confirmamos los “lazos filiatorios” entre el menor y Negrón Soto cuando denegamos la revisión a la sentencia emitida por el tribunal intermedio apelativo, en la que se dicta-minó que la acción de impugnación de reconocimiento ins-tada por Negrón Soto había caducado.(21) Es imposible te-*592ner dos filiaciones o dos padres al mismo tiempo,(22) por lo tanto, al reconocer la filiación entre Negrón Soto y el niño, la presunción de paternidad que pudo haber existido entre Rivera Avila y el menor perdió su efecto jurídico. Esto es, el acto de reconocimiento por parte de Negrón Soto, la conso-lidación de los lazos filiatorios entre ambos al caducarle a éste la acción de impugnación y nuestra resolución que confirmó dicho lazo evidencian que la presunción de pater-nidad a favor de Rivera Avila perdió toda vigencia jurídica.
Esta situación anómala nos aparta de la normativa que rige la filiación matrimonial y nos sitúa en el escenario de los hijos que no están cobijados por la presunción matrimonial y adquieren su condición de hijos por el reconoci-miento voluntario. Esto es, nos ubica en el ámbito de la filiación no matrimonial y de la norma establecida en torno a la acción de impugnación de reconocimiento. Tenemos, pues, que el padre jurídico o registral de J.A., según surge del certificado de nacimiento de éste, es Negrón Soto.
Ahora bien, es importante notar que la inscripción en el Registro Demográfico de Puerto Rico no constituye, de por sí, una declaración incontrovertible de un hecho filiatorio. Véase Vélez v. Franqui, 82 D.P.R. 762, 775 (1961). Por lo tanto, el certificado de nacimiento constituye sólo evidencia prima facie para probar el estado civil de una persona, y su suficiencia se reconoce únicamente hasta que se establezcan, por otra clase de prueba, los verdaderos hechos filiatorios. Vélez v. Franqui, ante.
El reconocimiento hecho por Negrón Soto crea una pre-sunción que, como dijimos al exponer la norma, supone que el menor es hijo suyo. No obstante, dicha presunción es de carácter controvertible y puede ser atacada por varias per-sonas que nuestro ordenamiento ha establecido como inte-*593resadas para ello. Según mencionamos previamente, no toda persona está legitimada para ejercer dicha acción, sino sólo aquellas a quienes el reconocimiento le cause per-juicio, sea éste moral o económico. Entre estas personas se encuentran el reconocedor, el propio hijo reconocido, los he-rederos y, según intimamos en Sánchez v. Sánchez, ante, el alegado padre biológico. En fin, y como expresáramos an-teriormente, las mismas personas que también pueden ejercer la acción de impugnación de paternidad legítima. ¿Es Rivera Ávila parte de uno de los grupos legitimados para ejercerla? ¿Resultó éste perjudicado por el reconoci-miento hecho por Negrón Soto? Veamos.
Como señaláramos, en Ramos v. Marrero, ante, establecimos que un padre biológico puede impugnar la presunción de legitimidad que existe a favor del marido de la madre. La similitud existente entre la acción para impugnar la paternidad legítima y la de impugnación de reconocimiento nos obliga a reconocerle legitimación activa al alegado padre biológico que ataca la presunción de paternidad que surge en virtud del reconocimiento, tal y como se le ha reconocido capacidad al padre biológico que ataca la presunción de paternidad a favor del marido. Hemos establecido que ambas presunciones tienen la misma fuerza y efecto, por lo tanto, no vemos razón para que el alegado padre biológico esté en mejor posición cuando ataca la presunción de legitimidad que cuando trata de cuestionar la presunción derivada del reconocimiento. A tono con lo anterior, es pertinente señalar que desde Ocasio v. Díaz, 88 D.P.R. 676 (1963), abrimos la puerta para que el alegado padre biológico que no inscribió al hijo como suyo pueda impugnar la inscripción hecha por otro. A tales efectos señalamos:
Como padre de ese hijo debería prevalecer el que de ellos primeramente lo inscribió como hijo suyo en el Registro Demo-gráfico y asumió el cumplimiento de las serias y graves res-ponsabilidades paternoHfiliales, con mejor razón en una época como la presente en que para el padre jurídico es sim-*594plemente un hijo y para el natural, también simplemente, es un hijo. Le tocaría al que no lo inscribió como hijo suyo, im-pugnar ante los tribunales la validez de la inscripción registral. (Enfasis suplido.) Ocasio v. Díaz, ante, pág. 733 esc. 10.
En el presente caso Rivera Ávila es, precisamente, ese individuo que alega ser el padre biológico del niño e intenta atacar la presunción de paternidad que surge del reconoci-miento voluntario hecho por Negrón Soto en el Registro Demográfico de Puerto Rico. Además, resulta esencial en-fatizar que no se trata de cualquier tercero no interesado en la condición filiatoria de J.A. Como recordaremos, Rivera Ávila era el marido de Castro Torres y mientras estaba vigente el matrimonio de ambos fue cuando nació el niño. Si bien la presunción de paternidad a su favor perdió su efecto jurídico, ese tecnicismo no puede cegarnos ante la realidad de que siendo éste marido de la madre, al mo-mento de nacer la criatura, tiene amplias probabilidades de ser el padre biológico del niño.(23) Esto, definitivamente, lo ubica entre las personas con interés legítimo para atacar el reconocimiento hecho por Negrón Soto. No hay duda de que resultó perjudicado por el reconocimiento voluntario hecho por este último. Más aún, si tomamos en cuenta que Rivera Ávila pudo haber sido engañado al habérsele ocul-tado el nacimiento del niño y el reconocimiento de éste como hijo de otro por un periodo de casi diez años.
Todo lo anterior, unido al interés de que “el Derecho puertorriqueño [vaya] abriendo camino a través de la en-marañada jungla de prejuicios y convencionalismos socia-les y tecnicismos de ley para hacer que brille la verdad y se reconozca a todos los fines legales la relación biológica en-tre padres e hijos” (énfasis suplido)(24) nos lleva a una sola *595conclusión. Bajo las circunstancias del presente caso, y a la luz de lo señalado en anteriores decisiones, reconocemos que Rivera Ávila, como ex esposo de la madre del menor y alegado padre biológico de éste, ostenta legitimación activa para impugnar el reconocimiento voluntario efectuado en el Registro Demográfico de Puerto Rico por Negrón Soto.
HH HH
Una vez resuelto el problema referente a la legitimación activa del interventor para impugnar el reconocimiento del menor J.Á., procede determinar si dicha acción caducó. La Procuradora Especial de Relaciones de Familia y aquí pe-ticionaria arguye que el término aplicable a la acción de impugnación de Rivera Avila es de tres meses a partir de que se inscribe el reconocimiento en el Registro Demográ-fico de Puerto Rico o desde la fecha del documento público en que éste se lleva a cabo. En virtud de esto sostiene que, si bien Rivera Ávila tiene legitimación activa para llevar a cabo la acción, ésta caducó al haber transcurrido casi diez años entre el reconocimiento del menor en el referido Re-gistro (20 de marzo de 1990) y la interposición de su soli-citud de intervención para impugnar el reconocimiento del menor (22 de octubre de 1999). Por otro lado, Rivera Ávila y Negrón Soto sostienen —posición que avaló el tribunal intermedio apelativo— que el término aplicable es el de seis meses contados a partir de que el actor, que se encuen-tra fuera de Puerto Rico, se entera del nacimiento del me-nor y de la filiación contradictoria del Registro Demográ-fico de Puerto Rico. En virtud de esto afirman que, de comprobarse que Rivera Ávila advino en conocimiento del nacimiento e inscripción del menor a principios de junio de 1999, según alega en su moción, debe concluirse que su acción fue presentada en tiempo.
Sabido es que tanto a las acciones de impugnación de paternidad legítima como a las de impugnación de *596reconocimiento les son aplicables términos de caducidad.(25) Véanse: Santiago Ojeda v. Cruz Maldonado, 109 D.P.R. 143, 146 (1979); Almodóvar v. Méndez Román, ante, pág. 260. Esto es así en consideración de los efectos negativos a la estabilidad familiar que conlleva el ejercicio de dichas acciones.
En cuanto a la acción para impugnar la legitimi-dad, el Código Civil dispone que
... deberá ejercitarse dentro de los tres (3) meses siguientes a la inscripción del nacimiento en el registro si el marido se hallare en Puerto Rico, y de los seis (6) meses si estuviera fuera de Puerto Rico, a contar desde que tuvo conocimiento del nacimiento. Art. 117 del Código Civil, 31 L.P.R.A. see. 465.
Esto es, los términos de caducidad transcurren a partir de: (1) la inscripción de la filiación en el registro civil cuando el marido se encuentre en Puerto Rico o (2) desde que el marido conoce del nacimiento cuando se encuentra fuera de Puerto Rico.(26) En el segundo caso se refiere al desconocimiento del hecho del nacimiento y no a la igno-*597rancia o desconocimiento por el padre legal de la realidad de su paternidad en cuanto al hijo. Calo Morales v. Cartagena Calo, ante, pág. 123.
Nuestra Asamblea Legislativa no ha establecido un término para el ejercicio de la acción de impugnación de reconocimiento, a pesar de los múltiples llamados que, a esos efectos, se le han hecho.(27) Tal inacción nos ha movido a suplir las lagunas existentes en nuestro ordenamiento jurídico en torno a ese aspecto. Como consecuencia, hemos establecido un mismo plazo para la presentación tanto de la acción de impugnación de reconocimiento como para la de impugnación de legitimidad, Almodóvar v. Méndez Román, ante, en respuesta a la exigencia de igualdad que la Constitución del Estado Libre Asociado de Puerto Rico proclama y a la similitud existente entre ambas acciones. Bajo ese tenor hemos expresado que
... sólo puede existir un único plazo de caducidad para la pre-sentación de una acción de la “condición de estado de hijo”, ya sea la que impugna el reconocimiento o la que impugna la legitimidad. (Enfasis suplido.) Ortega-Vélez, ante, pág. 409. Véanse, además: Ramos v. Marrero, ante; Almodóvar v. Méndez Román, ante; Sánchez v. Sánchez, ante.
Específicamente se ha dispuesto que el término para ejercer la acción para impugnar el reconocimiento es de tres meses a partir de la fecha en que se inscribe dicho reconocimiento en el Registro Demográfico de Puerto Rico o desde la fecha del documento público correspondiente en que éste se lleva a cabo. Almodóvar v. Méndez Román, ante, pág. 260. No obstante lo anterior, nada expresamos en dicho caso respecto a la situación particular del impug-nante que ostenta legitimación activa para ejercitar la ac-ción, pero se encuentra fuera de Puerto Rico e ignora tanto *598el hecho del nacimiento como del reconocimiento de la criatura.
Somos del criterio que para tales casos, como su-cede con el aquí recurrido, resultaría injusto e irrazonable aplicarle automáticamente el término previamente men-cionado establecido en el caso Almodóvar v. Méndez Román, ante. Menos aún cuando las constancias del Registro Demográfico a diferencia, por ejemplo, de las constancias del Registro de la Propiedad, no gozan del principio de pu-blicidad que permite imputarle a todo el mundo el conoci-miento de lo que en ellos consta.(28) Además, sabido es que “no puede ejercitarse una acción si de buena fe el titular desconoce que tiene derecho a ejercitarla”. Martínez v. Bristol Myers, Inc., 147 D.P.R. 383, 405 (1999). Para ello es necesario que conozca todos los elementos necesarios para llevarla a cabo como lo serían, en este caso, el hecho del nacimiento y el reconocimiento de la criatura.
Para presentar los casos de impugnación de paternidad legítima, el Art. 117 del Código Civil, ante, provee un plazo de seis meses contados desde que el marido tiene conoci-miento del nacimiento del menor.(29) Si bien para las accio-nes de impugnación de reconocimiento nada se ha provisto, sí se han hecho propuestas y recomendaciones razonables en cuanto al término que debe aplicar y el punto de partida para computarlo. En el Informe sobre el Libro Primero del Código Civil de Puerto Rico sometido al Congreso sobre la Reforma de la Justicia en Puerto Rico, San Juan, 1974, pág. 203, además de recomendar los mismos términos de caducidad para la acción de impugnación de paternidad y *599para la de impugnación de reconocimiento, se propuso que la acción de impugnación de reconocimiento se ejercitara “por aquellos a quienes afecte, dentro de los términos se-ñalados en el artículo 6, computados a partir del momento que adviniesen conocedores de tal reconocimiento”.(30) Esto es, se recomendó que la acción se ejercitase en el término de seis meses si el legitimado para impugnar se encuentra en Puerto Rico y de un (1) año si se encontrara fuera, y en ambos casos el término se contaría a partir de la fecha en que el que impugna advenga en conocimiento del reconocimiento. En el referido informe se manifiesta que la razón para tomar ese punto de partida para el cómputo de dicho plazo consiste en
... que nuestro Registro Demográfico no goza del principio de publicidad y, por tanto, lo contenido en el mismo no es susceptible de darse por conocido o publicado bajo la ficción del cono-cimiento imputado.(31)
Por otra parte, en el reciente Estudio Preparatorio sobre Derecho de la Persona y la Familia Presentado a la Comi-sión Conjunta Permanente para la Revisión y Reforma del Código Civil de Puerto Rico, Vol. III, 1999, también se en-fatiza la inadecuacidad de los términos tan breves que ac-tualmente existen para ejercitar las acciones de impugnación.(32) Debido a esto, propone que a éstas les sea *600aplicable el término de un año desde que se tenga conoci-miento del nacimiento o se verifique el hecho de la inscripción. Id., pág. 279. En el referido estudio se explica que el anterior término y el punto de partida para contarlo responde a la problemática planteada por la Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, a los efectos de que
... si el momento en que comienza a contarse el plazo de cadu-cidad queda determinado por condiciones o circunstancias tan objetivas como la mera inscripción del nacimiento en el Regis-tro Demográfico, su computación no se ajustaría al principio general de que los plazos comienzan a correr desde que el afec-tado pudo llevar la acción o conoció los hechos que justificaban su causa de acción. íd., pág. 278, citando el Informe sobre Dis-crimen por Razón de Género en los Tribunales de Puerto Rico, agosto 1995, pág. 203.
En vista de la razonabilidad de las propuestas presentadas en los informes antes discutidos, y de lo ya dispuesto por este Tribunal en cuanto a que debe existir un único plazo para ejercitar ambos tipos de acciones de impugnación, resolvemos hacer extensible a la acción de impugnación de reconocimiento el término de seis meses dispuesto en el Art. 117 del Código Civil, ante, cuando el legitimado para impugnar se encuentre fuera de Puerto Rico.(33) Ahora bien, ese término comenzará a transcurrir a partir de que la persona autorizada para instar la acción advenga en conocimiento del reconocimiento o de la inscripción contradictoria en el registro. No hay razón para otorgarle al impugnante de la paternidad legítima que está fuera de Puerto Rico un plazo más amplio para ejercitar la acción y negárselo al legitimado para impugnar el recono-*601cimiento que se encuentre fuera de Puerto Rico e ignore el reconocimiento o inscripción del menor como hijo de otro.
De este modo limitamos el término de tres meses dis-puesto en Almodóvar v. Méndez Román, ante, para ejercer la acción de impugnación de reconocimiento a los casos en que el actor se encuentre en Puerto Rico. Cuando éste se encuentre fuera de Puerto Rico, aplicará el término de seis meses para ejercitarla a partir de que haya conocido el hecho del reconocimiento. (34) Si bien la determinación de estos plazos constituye una función que le corresponde a la Legislatura, nos vemos obligados a suplir jurisprudencial-mente las lagunas existentes en esta materia hasta que dicha rama gubernamental decida expresarse en torno a ésta.
IV
En el presente caso nos encontramos ante una acción de impugnación de reconocimiento en la cual el actor (Rivera Avila) se encontraba fuera de Puerto Rico desde antes del alumbramiento y al momento en que el menor fue inscrito, como hijo de otro, en el Registro Demográfico de Puerto Rico. Rivera Avila alega que la madre de su ex esposa le informó que ésta había abortado. Sostiene, además, que no fue sino hasta principios de junio de 1999 que advino en conocimiento de que el niño, en efecto, había nacido y que había sido inscrito en el Registro Demográfico como hijo de Negrón Soto. A raíz de esto, y luego de someterse a unas pruebas que corroboraron la alta probabilidad de ser padre de J.Á., Rivera Ávila instó su solicitud de intervención para impugnar el reconocimiento hecho por Negrón Soto.
*602Si aplicamos la norma previamente esbozada, y Rivera Avila llegase a demostrar que efectivamente se enteró del reconocimiento del menor en junio de 1999, resultará for-zoso concluir que su acción para impugnar dicho reconoci-miento, interpuesta en octubre de 1999, fue instada en tiempo. Esta conclusión se fundamenta en que no había transcurrido el plazo de caducidad de seis meses a partir de la fecha que advino en conocimiento del reconocimiento o de la inscripción contradictoria en el Registro Demográfico. De resultar ciertas sus alegaciones, el tér-mino para interponer la referida acción no vencía hasta diciembre de 1999.
V
Por los fundamentos antes expuestos, se confirma la sentencia emitida por el Tribunal de Circuito de Apelaciones. Devolvemos el caso al Tribunal de Primera Instancia y ordenamos: (a) la pronta celebración de una vista evidenciaría para que dicho foro le ofrezca a Rivera Ávila y a las demás partes la oportunidad de desfilar prueba sobre sus alegaciones; (b) la designación de un de-fensor judicial(35) que represente los intereses del menor en caso de entender procedente la acción de impugnación de reconocimiento, y (c) la postergación de la acción por in-cumplimiento de la obligación alimentaria hasta que se re-suelva lo relativo a la filiación del menor J.Á.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
*603— O —

 Resulta pertinente señalar que en la referida moción de intervención Rivera Ávila hizo constar, bajo juramento, que para los meses de marzo a julio de 1989 sostuvo relaciones sexuales con Castro Torres hasta que ésta quedó embarazada; razón por la cual decidieron contraer matrimonio. Manifiesta que, posteriormente, Castro Torres le expresó que el hijo que esperaba no era suyo y que era mejor que se fuera de la casa. A raíz de ese incidente decidió marcharse, y el 19 de diciembre de 1989 partió a Nueva York tras indicarle a Castro Torres la dirección donde iba a vivir para que le comunicara cualquier situación relacionada al embarazo.
Sostiene, además, que a mediados de 1990 y estando en Nueva York llamó por teléfono a la residencia de Castro Torres con el fin de conocer sobre su salud y el progreso del embarazo. Sin embargo, el padre de ésta, quien contestó la llamada, le expresó que no volviera a llamar a su hija. Rivera Ávila encomendó a su madre a que llamara a Castro Torres para conocer de su salud, pero tampoco tuvo éxito. Final-mente, Rivera Ávila volvió a llamar a la demandante entre el 16 y el 20 de marzo para saber cómo había salido del embarazo. No obstante, la madre de ésta, quien contestó la llamada, le manifestó que su hija había abortado y que pronto le envia-rían los papeles del divorcio.
Adujo, además, que no fue sino hasta principios de junio de 1999 —al coincidir con Negrón Soto en una actividad— que advino en conocimiento del nacimiento del niño y que había sido reconocido por el susodicho como hijo suyo. En dicho encuentro *577Negrón Soto le manifestó a Rivera Ávila, además, que el hijo que tuvo Castro Torres no era suyo por haber sido excluido como padre del menor mediante una prueba de sangre.
A raíz de los eventos reseñados en la referida moción, el recurrido se sometió a la prueba de sangre de histocompatibibdad. El resultado concluyó que posee dos de los haplotipos necesarios para ser el padre biológico del menor, equivalente a una probabilidad de más de 95% de paternidad relativa. Fue entonces que decidió pre-sentar la moción de intervención en el referido pleito.


 En el Memorando de Derecho presentado por Rivera Ávila éste alega que, en virtud de lo establecido en el caso Ramos v. Marrero, 116 D.P.R. 357 (1985), tiene derecho a “probar su paternidad natural y biológica y ataca [r] la presunción de legi-timidad del hijo por el reconocimiento voluntario del demandado”. Véase Apéndice XXXIV, pág. 226.
Adujo, además, que su acción no había caducado, ya que el término de seis meses dispuesto en el Art. 117 del Código Civil de Puerto Rico, 3 L.P.R.A. see. 465, que comenzó a transcurrir desde que tuvo conocimiento del nacimiento del menor (a principios de junio de 1999), no se había cumplido al momento en que presentó su moción de intervención, en la cual impugnó el reconocimiento hecho por Negrón Soto.


 Véanse J.L. Lacruz Berdejo y otros, Elementos de derecho civil: derecho de familia, 4ta ed., Barcelona, Ed. Bosch, 1997, T. 4, pág. 424; J. Puig Brutau, Funda-mentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. 4, pág. 191; A. Rodríguez Adrados, La filiación en las reformas del código civil por leyes de 13 de mayo y 7 de julio de 1981, Conferencia pronunciada ante el Instituto Nacional de Estudios Jurídicos, Madrid, 1983, pág. 121; J.L. Lacruz Berdejo y otros, El nuevo régimen de la familia, Madrid, Ed. Civitas, 1982, págs. 16-17.


 En ese tenor se ha manifestado que:
“[D]e ser hijo de tal o cual persona deriva que se tenga una u otra nacionalidad, o una u otra vecindad ... cualidades éstas que deciden el régimen de los demás estados de la persona, ya que la capacidad y las relaciones familiares se rige[n] por la ley personal ... aparte de la trascendencia que la determinación de la ley personal tiene en el régimen de otras materias (sucesiones, donaciones, obligaciones ...). De la filiación depende directamente además la determinación de las personas que están legitimadas para provocar un cambio de estado civil (emancipación, adopción), o para promover judicialmente el cambio (por incapacitación). La filiación determina, tam-bién, las personas a quienes se está sujeto durante la minoría de edad (o en situación de patria potestad prorrogada). Influye la filiación en el poder de la persona: por la filiación se conoce si una persona tiene herederos forzosos, con la consiguiente tras-cendencia en relación con la potestad de donar ... o de disponer ‘mortis causa’... o, en general, con la potestad de gestión del propio patrimonio (por la posible declaración de prodigalidad ...).” (Énfasis suprimido.) Almodovar v. Méndez Román, 125 D.P.R. 218, 233 (1990), citando a M. Peña Bemaldo de Quirós, De la paternidad y filiación, en M. Amorós Guardiola, Comentarios a las reformas del derecho ele familia, Madrid, Ed. Tecnos, 1984, Vol. I, pág. 795.


 Véase, además, Ocasio v. Díaz, 88 D.P.R. 676 (1963).


 Igual cambio ocurrió en España —de donde proviene gran parte de nuestro derecho de familia— en virtud de la Ley de 13 de mayo de 1981, que reformó en gran medida el derecho de filiación de dicho país. Véase R. Ruiz Serramalera, Derecho civil: derecho de la persona, Madrid, Madrid Fotoprint, 1985, págs. 199-200.


 31 L.P.R.A. secs. 461 y 462.


 31 L.P.R.A. secs. 481 a 484.


 Véase, además, J. Castán Tobeñas, Derecho civil español, común y forál, 9na ed., Madrid, Ed. Reus, 1985, T. 5, Vol. II, pág. 90; D. Espín Cánovas, Manual de derecho civil español: familia, Madrid, Ed. Rev. Der. Privado, 1984, Vol. IV, pág. 344; J.L. Laeruz Berdejo y otros, op cit., pág. 23.


 Véanse, además, R. Ortega-Vélez, Compendio de derecho de familia, San Juan, Publicaciones JTS, 2000, T. I, pág. 408; E. Sema Meroño, La Reforma de la Filiación, Madrid, Ed. Monteeorvo, 1985, pág. 239; M. Albaladejo, El Reconocimiento de Filiación Natural, Barcelona, Ed. Bosch, 1954, pág. 53.


 Véase, además, Albaladejo, op. cit, pág. 43. Este autor afirma que “del reconocimiento se deriva una presunción: la de la verdad de la filiación declarada, presunción que es, a su vez, fundamento de la validez del reconocimiento”.


 En ese sentido se ha reconocido que existe “[u]na notable aproximación en el tratamiento legal de la filiación matrimonial y de la extramatrimonial ... hasta el *586punto de que no pocos aspectos son regulados conjuntamente para una u otra Lacruz Berdejo y otros, op. eit., pág. 17.


 Véase, además, Peña Bemaldo de Quirós, op. cit, pág. 946.


 Ramos v. Marrero, 116 D.P.R. 357, 358 (1985).


 Véase Peña Bernaldo de Quirós, op. cit.; Albaladejo, op. cit., págs. 186-187; Sema Meroño, op. cit., pág. 276; D. Espín Cánovas, El nuevo derecho de familia español, Madrid, Ed. Reus, 1982, pág. 71.


 La ausencia de los siguientes requisitos también hacen ineficaz el reconoci-miento: capacidad del autor del reconocimiento, personalidad del reconocido, volun-tad del reconocedor y el consentimiento del reconocido o aprobación judicial, o el consentimiento del representante legal o de los descendientes del reconocido ya fallecido. Peña Bernaldo de Quirós, op. cit., pág. 936.


 Ya desde Alcaide v. Morales, 28 D.P.R. 278 (1920), habíamos aceptado en nuestro ordenamiento la existencia de una acción para impugnar el reconocimiento voluntario por vicios en el consentimiento.


 Sánchez v. Sánchez Brunet, ante; Almodóvar v. Méndez Román, ante, pág. 243; Peña Bernaldo de Quirós, op. cit., pág. 937, M. Albaladejo, Curso de Derecho Civil, Barcelona, Ed. Bosch, 1982, T. IV, pág. 262.


 Sin embargo, Albaladejo sostiene que, luego de la reforma que sufrió el derecho filiatorio español en 1981, el único supuesto de impugnación de reconoci-miento que quedó codificado en dicho país fue el que se funda en los vicios del consentimiento. Albaladejo, Curso de Derecho Civil, pág. 262.


 Dicho pequicio puede ser tanto material como moral. C.E. Mascareñas, Familia, [s. 1.], [s. Ed.], 1962, pág. 359.


 En la referida Resolución emitida el 27 de agosto de 1993 por una Sala Especial de este Tribunal, integrada por los Jueces Negrón García, Hernández Den-ton y Alonso Alonso, señalamos, en lo pertinente, que
"... la única filiación del menor con eficacia jurídica es la que surge del certifi-cado de nacimiento. Al reconocerlo, el peticionario Negrón Soto derrotó la presunción de legitimidad o ‘condición o estado de hijo’ que el menor tenía al momento del nacimiento. Una vez reconocido el niño en la inscripción de su nacimiento, su condi-ción o estado de hijo cambió .... Por no tratarse de la condición de hijo adquirida por el nacimiento, no era necesario ... impugnar la ‘paternidad legítima reconocida’. Los *592efectos legales de ambos modos en que un niño adquiere su estado de hijo son los mismos, por ello el término para ejercitar la acción de impugnación de paternidad en ambos casos es el mismo.” (Énfasis uplido.) Véase Apéndice XXXII, pág. 213.


 Castán Tobeñas, op. cit., pág. 124.


 Repetimos que, previo a solicitar intervención en el pleito para impugnar el reconocimiento del menor, Rivera Ávila se ocupó de someterse a las pruebas de his-tocompatibilidad para cerciorarse de que, en efecto, tenía una alta probabilidad de ser el padre biológico del menor. Esto lo aleja de lo que sería una solicitud o recla-mación frívola o caprichosa. De hecho, los resultados revelaron que hay una proba-bilidad de que Rivera Ávila sea el padre del menor en más de un 95%.


 Ramos v. Marrero, ante, pág. 358.


 “La caducidad es la decadencia de un derecho, o su pérdida, por no haber cumplido la formalidad o condición exigida por ley en un plazo determinado. Esta pérdida del derecho se produce automáticamente por no ejercitarse en el transcurso de dicho plazo.” Ortega-Vélez, op. cit., pág. 393.


 Cabe señalar que en varias ocasiones se ha intimado a la Legislatura para que derogue todas las disposiciones de nuestro Código Civil referentes a la filiación, entre ellas las que disponen los términos para ejercer las acciones de impugnación y así abrir paso a nuevos moldes jurídicos. Véanse Informe sobre el Libro Primero del Código Civñ de Puerto Rico sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico, San Juan, 1974, pág. 165 et seq.; Propuestas de Enmiendas al Código Civil de Puerto Rico, preparado por el Comité de Derecho de Familia de la Academia Puertorriqueña de Jurisprudencia y Legislación, 11 de octubre de 1989; Estudio Pre-paratorio sobre Derecho de la Persona y la Familia Presentado a la Comisión Con-junta Permanente para la Revisión y Reforma del Código Civil de Puerto Rico, Vol. III, 1999. En el Informe sobre el Libro Primero del Código Civil de Puerto Rico, ante, págs. 207, 459 — 460, se recomendó extender el término para ejercer la acción de impugnación de paternidad legítima a seis meses si el marido se halla en Puerto Rico y a un (1) año si está fuera, a partir, en ambos casos, desde que advenga en conoci-miento del hecho objetivo del nacimiento. Por su parte, en el informe de Propuestas de Enmiendas al Código Civil de Puerto Rico, ante, se propuso extender el término de dicha acción a un año a contar desde que se tuvo conocimiento del hecho de naci-miento, independientemente de que el marido se hallare en o fuera de Puerto Rico. Demás está decir que la Asamblea Legislativa no ha actuado sobre estas recomendaciones.


 Véanse Informe sobre el Libro Primero del Código Civil de Puerto Rico, ante, págs. 203-206; Propuestas de Enmiendas al Código Civil de Puerto Rico, ante; Estudio Preparatorio sobre el Derecho de la Persona y la Familia Presentado a la Comisión Conjunta Permanente para la Revisión y Reforma del Código Civil de Puerto Rico, ante, págs. 282-284.


 “j\f0 existe ... regla que establezca la presunción de conocimiento del conte-nido del Registro Civil. El hecho de ser público el Registro Civil no lleva consigo necesariamente el conocimiento de las inscripciones de nacimiento.” Peña Bemaldo de Quirós, op. cit., pág. 996.


 Cabe destacar que en España, luego de la reforma de 1981, se dispuso en el Art. 136 del Código Civil que la acción de impugnación de paternidad se podrá ejer-cer en el plazo de un año contado desde la inscripción de la filiación en el Registro Civil, pero dicho plazo no comienza a transcurrir mientras se ignore el nacimiento de la criatura. Peña Bernaldo de Quirós, op. cit., pág. 996.


 El Art. 6 al que se hace referencia es el que dicho informe propuso para los casos de impugnación de paternidad que establece el término de seis meses para ejercitar dicha acción, de encontrarse el marido en Puerto Rico, y un año si se en-contrase fuera. Véase esc. 27.


 Informe sobre el Libro Primero del Código Civil de Puerto Rico, ante, pág. 206.


 En dicho informe se critica la rigidez de los actuales plazos y condiciones establecidas en nuestro ordenamiento para instar estas acciones y se sostiene que éstos pueden provocar una injusticia en casos en que el hombre tenga una razón de peso o extraordinaria que justifique la presentación tardía de una acción de impugnación. Se menciona que el interés del menor, como justificación para perpe-tuar dichos plazos, sirve de escudo para “el engaño, la infidelidad, la deshonestidad y la injusticia”. Estudio Preparatorio sobre Derecho de la Persona y la Familia Pre-sentado a la Comisión Conjunta Permanente para la Revisión y Reforma del Código Civil de Puerto Rico, ante, pág. 278. Además de recomendar la extensión de dichos plazos, este informe propone que se autorice la investigación de paternidad por mé-*600todos científicos con independencia de que haya transcurrido el plazo para las accio-nes de impugnación. íd., pág. 281.


 Es de notar que si bien en Sánchez v. Sánchez, ante, este Tribunal se ex-presó, brevemente, en tomo a la posibilidad de que el término de tres y seis meses establecido en el Art. 117 del Código Civil, 31 L.P.R.A. see. 465, opere, también, para las acciones de impugnación de reconocimiento, esta es la primera vez que evalua-mos tal asunto exhaustivamente.


 Nada de lo anterior altera lo dispuesto a los efectos de que los hijos, por no estar situados de forma similar a los padres en el ordenamiento jurídico, ostentan unos términos más amplios para ejercer las acciones de filiación. Calo Morales v. Cartagena Calo, 129 D.P.R. 102, 122 (1991). Tampoco se altera la norma que esta-blece el plazo de tres meses para impugnar el reconocimiento desde que haya cesado el vicio en caso de haber mediado violencia o intimidación en el reconocimiento, y desde la fecha en que se hizo el reconocimiento, en caso de haber mediado error. Almodóvar v. Méndez Román, ante, pág. 261.


 EH0 en virtud de la norma establecida en Chabrán v. Méndez, 74 D.P.R. 768, 786 (1953), confirmada posteriormente en los casos Agosto v. Javierre, 77 D.P.R. 471, 500 (1954), Robles López v. Guevárez Santos, 109 D.P.R. 563, 568-569 (1980), y Ramos v. Marrero, ante, pág. 372.